DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 4-11, 13-16, 19, 31-40, and 42-45 is/are pending.  Claim(s) 8-9, 34, 37-39, and 42 is/are withdrawn.  Claim(s) 8-9, 34, 37-39, and 42 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 11/19/2020, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 2, 6-7, and 10 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments, with respect to the prior art, filed 11/19/2020 have been fully considered but they are not persuasive.
Although the Applicant’s amendments required a change in the rejection of record, the same prior art citations are applied similarly, but in a new combination.  The following responses are with respect to arguments that apply to the prior art rejections herein.  
Applicant argues the prior art does not teach the amended last clause of claim 1.  Applicant argues that Korol does not teach re-application of the composition once the original is no longer visible and does not reach application 1-4 times per day.  These limitations are not required in combination.  Korol teaches reapplying the wound dressing (e.g. column 18, line 37 to column 19, line 8).  Here, Korol teaches "applying the SILVADENE cream each day for the 20-day post-burn observation period".  With respect to re-application 1-4 times per day Korol was not cited for this feature as both limitations were presented as alternatives and only one was required to meet the claims. However, Korol teaches, in a different embodiment, that similar and prior inventions to their invention are typically "changed one or more times each day" (e.g. column 1, lines 22-51).  Therefore, Korol also teaches this limitation, but in a separate 
With respect to claim 13, Applicant argues Glaubitt no longer meets the limitations of amended claim 13 because Glaubitt's invention cannot result in a powder/dust having a plurality of fibrous fragments.  Applicant further argues that Thierauf cannot be modified to have powder or dust form fibers as amended in claim 13.  In a different embodiment than previously cited, Glaubitt teaches making a powder out of a composition (e.g. [0066]).    
With respect to claim 19, Applicant argues the prior art does not teach a method where only the composition is applied to the wound.  Thierauf teaches such an embodiment at the paragraph bridging pages 1-2 of the translation of the description.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-7, 10-11, 13-16, 19, 31-33, 35-36, 40, and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10-16, 18-19, 31-35, 37-38, and 44-46 of copending Application No. 16/131,531. Although the claims at issue are not identical, they are not patentably 

Claims 1, 4-7, 10-11, 13-16, 19, 31-33, 35-36, 40, and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-24 of U.S. Patent No. 10,111,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘783 patent claims a method substantially as claimed, but claims the limitations of the method separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed method of the ‘783 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a method of applying a silica fiber composition at a tissue injury of a patient without removing the composition during or after healing, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 10, 19, 31-33, 35, and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thierauf, et al (Thierauf) (WO 2006/069567 A2) in view of Korol (US 4,563,184).
Regarding Claims 1 and 44-45, Thierauf teaches a method healing a wound in a subject (e.g. abstract), the method comprising 
applying a silica fiber composition to said wound (e.g. translation of the Description, page 1, last paragraph and third to last paragraph) without removing the silica fiber composition from the wound during and after healing of said wound (e.g. translation of the Description, page 1, fourth from last paragraph),
wherein the silica fiber composition is applied as a layer sufficient to cover a surface of the wound (e.g. Figure 1, the wound is outlined by #4s; the composition is represented by #1, which covers the surfaces within the wound – depth, length, and width). 

Thierauf discloses the invention substantially as claimed but fails to teach the composition is reapplied to the wound when fibers of the composition are no longer visible, or reapplied to the wound one to four times daily. 
Korol teaches each option claimed (1) a composition re-applied to a wound and (2) a composition reapplied to the wound one time daily (e.g. column 18, line 37 to column 19, line 8).
Thierauf and Korol are concerned with the same field of endeavor as the claimed invention, namely wound dressing materials.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thierauf such that the method comprises reapplying the composition (1) when fibers of the composition are no longer visible or (2) one to four times daily as taught by Korol as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are reapplication of the treatment when needed.  Further, Korol teaches reapplication allows for physical assessment of the wound (e.g. column 1, lines 22-51).  



Regarding Claim 4, the composition is prepared by electrospinning a sol-gel (e.g. Thierauf, translation of the Description, page 1, third from last paragraph; DE-C 196 09 551 (‘551), page 6, lines 1-4). 
Regarding Claim 5, the sol-gel is prepared with TEOS (e.g. Example on page 11 of ‘551, from Thierauf,). 

Regarding Claim 6, the combination of Thierauf and Korol teaches the sol-gel contains: 
8% to 25% ethanol by weight (e.g. Thierauf, translation of the Description, page 1, third from last paragraph, from DE ‘551 at page 12, Example, “TEOS (tetramethoxysilane), EtOH, H2O and HNO3 are mixed in the molar ratio of 1:1.26:x:0.01 (where x = 1.6, 1.7, 1.8, 1.9 and 2.0)”; EtOH has a weight % of 23.5% to 24.2%, see calculations below), 
an acid catalyst (HNO3), and 
the balance water (see DE ‘551 citation supra, from Thierauf). 
Thierauf teaches the weight % of TEOS is 61.7% to 63.5% (DE ‘551 citation discussed supra and calculations below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thierauf and Korol such that the composition is 70% to 90% TEOS by weight a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).


    PNG
    media_image1.png
    455
    784
    media_image1.png
    Greyscale


Claims 10 and 43, the combination of Thierauf and Korol teaches a diameter of 5 to 50 microns (‘551 from Thierauf (see claims 4-6 supra); page 6 of ‘551, second full paragraph).  
However, the combination of Thierauf and Korol discloses the invention substantially as claimed but fails to teach the fibers of the composition have a diameter of (a) 50 nm to 5 microns and (b) 200 nm to 1000 nm (200 nm to 1 micron). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thierauf and Korol such that the fibers of the composition have a diameter of (a) 50 nm to 5 microns and (b) 200 nm to 1000 nm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 19, only the silica fiber composition is applied to the wound, without any other wound dressing being applied to the wound (e.g. Thierauf, the embodiment in the paragraph bridging pages 1-2 of the translation of the description meets this limitation). 
Regarding Claim 31, the composition prevents or reduces scarring of tissue of the subject (e.g. Thierauf, page 1 of the translation of the Description, first full paragraph and third from last paragraph). 
Regarding Claim 32, the subject is a mammal (e.g. page 4, second full paragraph of ‘551 from Thierauf). 
Claim 33, the subject is a human patient (discussed supra for claim 32). 
Regarding Claim 35, the tissue comprises skin (e.g. Thierauf, page 2 of the translation of the Description, first full paragraph). 



Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thierauf, et al (Thierauf) (WO 2006/069567 A2) in view of Korol (US 4,563,184) as discussed supra and further in view of Baca, et al (Baca) (US 2008/0187996 A1).
Regarding Claim 11, the combination of Thierauf and Korol discloses the invention substantially as claimed but fails to teach the composition consists essentially of SiO2.
Baca teaches silica fibers that are SiO2 (e.g. [0052]). 
Baca and the combination of Thierauf and Korol are concerned with the same field of endeavor as the claimed invention, namely silica materials for wound healing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thierauf and Korol such that the fibers consist essentially of SiO2 as taught by Baca as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  


Claim(s) 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thierauf, et al (Thierauf) (WO 2006/069567 A2) in view of Korol (US 4,563,184) as discussed supra, and further in view of Glaubitt (US 2011/0183419 A1).
Regarding Claim 13, the combination of Thierauf and Korol discloses the invention substantially as claimed but fails to teach the composition is processed into a powder or dust that comprises a plurality of fibrous fragments comprising a collection of fragmented silica fibers, which is applied to the tissue. 
Glaubitt teaches a silica powder composition that is processed into a powder (e.g. abstract, [0066]). 
Glaubitt and the combination of Thierauf and Korol are concerned with the same field of endeavor as the claimed invention, namely silica fiber materials for wound healing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thierauf and Korol such that the composition is processed into a powder or dust that comprises a plurality of fibrous fragments comprising a collection of fragmented silica fibers, which is applied to the tissue as taught by Glaubitt as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  
The combination of Thierauf, Korol, and Glaubitt teaches: the powder or dust comprising a plurality of fibrous fragments comprising a collection of fragmented silica fibers (the powder or dust particles are made from the composition having fibers and therefore must be “fibrous fragments” of “fragmented silica”). 

Claim 14, the powder or dust is mixed or suspended in a topical solution (e.g. Glaubitt, [0065], the powder is part of a sol mixture placed in the wound as discussed supra). 
Regarding Claim 15, the topical solution is a lotion, ointment, paste, cream, foam, or gel (e.g. Glaubitt, [0065], the gel is a specific form of an ointment). 
Regarding Claim 16, the topical solution has at least one pharmaceutical or antimicrobial agent (e.g. Glaubitt, [0065]; see also Thierauf, page 4 of the translation of the description, third to last full paragraph).



Claim(s) 36 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thierauf, et al (Thierauf) (WO 2006/069567 A2) in view of Korol (US 4,563,184) as discussed supra and in view of Davis, et al (Davis) (US 2006/0034816 A1).
Regarding Claim 36, the combination of Thierauf and Korol discloses the invention substantially as claimed but fails to teach the composition is applied to a burn. 
Davis teaches a skin dressing applied specifically to burns (e.g. [0001]). 
Davis and the combination of Thierauf and Korol are concerned with the same field of endeavor as the claimed invention, namely gel materials for wound healing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thierauf and Korol such 

Regarding Claim 40, the tissue has a skin burn (discussed supra for claim 36). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/10/2021